Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the instant application.

Priority
The instant application claims priority of the U.S. Provisional Patent Application No. 62/982,381, filed on February 27, 2020.

Information Disclosure Statement
No information disclosure statement has been filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 7,282,225 B1) and Krawitz (US 2013/0231297 A1).
Davis et al. teach a nutritional dietary supplement composition comprising a combination of effective amounts of vitamins, minerals, carotenoids, antioxidants, natural herbal extracts to stabilize and or enhance visual function and acuity. The invention also relates to methods for treating or preventing macular degeneration comprising administering an effective amount of the dietary supplement composition of the invention (Abstract). Dietary supplement is for improving retinal health comprising an effective amount of vitamins A, C, and E, a mineral such as copper, zinc, selenium, and an herbal extract such as lutein and zeaxanthin (col 5, line 37). 
Davis et al. also teach a dietary supplement comprising from about: 4500 IU to about 5500 IU of vitamin A; 500 mg to about 1000 mg of vitamin C; 100 IU to about 600 IU of vitamin E; 70 mg to 100 mg of zinc; 10 mg to about 20 mg of lutein, 0.5 mg to about 3 mg of zeaxanthin (claim 7).
Krawitz teaches an orally administered composition and method for improving visual performance. The composition comprises astaxanthin, saffron, lutein, zeaxanthin, and black currant extract (Abstract). The composition comprises saffron in an amount of about 5 mg to about 30 mg and black currant extract in an amount of about 30 mg to about 130 mg (claim 2). 
In view of MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined the components of Davis et al. and Krawitz to create a composition with potential benefit of improving vision or preventing vision impairment since both compositions are disclosed to have this effect.

Regarding claim 2, Davis et al. teach a dietary supplement composition and methods of which to treat or prevent macular degeneration (abstract). 

Regarding claims 3 and 17, Davis et al. teach the composition administered in the form of a dietary supplement.

Regarding claims 4, 18-19, Davis et al. teach the dietary supplement to be in the form of capsule, tablet, caplet, softgel, sustained release tablet, enterically coated tablet, liquid, gel, powder, and any combination thereof (claim 4). Davis et al. teach the dietary supplement is divided into two or more daily dosage units (claim 5). The dietary supplement comprises two doses of two capsules per dose (claim 6). 

Regarding claim 5, Davis et al. teach Vitamin A is in the form of retinyl palmitate (claim 1)

Regarding claim 6, Davis et al. teach Vitamin C is in the form of ascorbic acid (col 9, line 4)

Regarding claim 7, Davis et al. teach Vitamin E is in the form of mixed tocopherol (col 8, line 61)

Regarding claim 8, Davis et al. teach compositions that include Zinc Ascorbate. However, it is known in the art that Zinc Ascorbate and Zinc Glycinate is sold together (Zinc Ascorbate Zinc Glycinate, Monohydrate, 26%, Powder (chemicalbook.com) Published: November 2nd, 2017 according to The Wayback machine internet archive). Furthermore, no matter which salts of zinc is consumed, one skilled in the art would expect zinc to be supplied to the body as intended. In addition, due to the transitional phrase “comprising” zinc ascorbate is not excluded by the claim language.

Regarding claims 9 and 20, Davis et al. teach the compositions intended for oral use can be prepared according to any method known to the art for the manufacture and such compositions can contain one or more sweetening agents, flavoring agents, coloring agents, or preservative agents in order to provide pharmaceutically elegant and palatable preparations (col 19, line 43). 

Regarding claims 10 and 16, current references do not mention that these items are present, and there is no reason for them to be automatically present in the composition. The art is silent on the presence of these ingredients and one of ordinary skill would have no reason to believe that these ingredients must inherently be present. 

Regarding claim 11, Davis et al. teach a dietary supplement composition that comprises from about 4500 IU to about 5500 IU of vitamin A, from about 500 mg to about 1000 mg of vitamin C, from about 100 IU to 600 IU vitamin E, from about 70 mg to about 100 mg zinc, from about 10 mg to about 20 mg of lutein, from about 0.5 mg to about 3 mg of zeaxanthin (claim 7).
Krawitz teaches a dietary supplement composition that comprises about 5 mg to about 30 mg of saffron, and 30 mg to about 130 mg of black currant extract.
Components such as black currant extract, saffron, lutein, and zeaxanthin overlap or lie inside the ranges taught by references. 
In view of MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
Vitamin A, Vitamin C, Vitamin E, and Zinc do not overlap or lie inside the ranges taught by references. However, the amount claimed and the ranges taught in prior arts are similar and one skilled in the art would have expected them to have the same properties or effects on the body such as improving vision or preventing vision impairment.

Regarding claims 12-15, the teachings of Davis et al. are discussed and applied above in claims 5-8.

Conclusion

When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
Reasonably specific so that the identity of the signer can be readily recognized.
For example:   
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
   or      
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale





/JOHN SEUNGJAI KWON/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615